Exhibit 10.1

Confidential Treatment is Requested by LifeVantage Corporation

Pursuant to 17 C.F.R. 240.24b-2

NOTE: PORTIONS OF THIS EXHIBIT ARE THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE

SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN

REDACTED AND ARE MARKED WITH A “[***]” IN PLACE OF THE REDACTED LANGUAGE.

AGREEMENT

THIS AGREEMENT (the “Agreement”), made and entered into as of the first day of
September, 2011 (the “Effective Date”), by and between DONNY OSMOND CONCERTS,
INC., a Utah corporation, f/s/o Donny Osmond (“Artist”), c/o Jacobson, Russell,
Saltz & Fingerman, LLP (hereinafter referred to as “Licensor”) and LIFEVANTAGE
CORPORATION, a Colorado corporation, with its principal place of business at
10813 S. River Front Pkwy, Suite 500, South Jordan, Utah 84095 (hereinafter
referred to as “Company”). Licensor and Company shall be referred to
collectively as the “Parties” and individually as a “Party”.

WHEREAS, Licensor represents that it has the right to use Artist’s name and
Identification (as hereinafter defined) on and in connection with the design,
development, manufacture, production, advertising, promotion, marketing,
distribution, sale, use and other exploitation of certain products and
merchandise and the right to sublicense such rights;

WHEREAS, Artist is a world-famous performer whose name, image and likeness and
good will are of great commercial value;

WHEREAS, Company desires the right to use Licensor’s Identification and for
Licensor’s services as spokesperson on and in connection with the advertising,
distribution and sale of Company’s dietary supplement and cosmetic products
including but not limited to Protandim®; and

WHEREAS, Licensor is willing to grant such rights to Company, upon the terms and
conditions hereinafter contained.

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and conditions herein contained, the Parties do hereby agree as
follows:

1. Definitions. As used herein, the following terms are defined as follows:

 

  (a) “Identification” shall mean the name, image and likeness of Donny Osmond.

 

  (b) “Trademark” is the name as set forth on Exhibit A.

 

  (c) “Property” is the Licensor Identification and the Trademark, collectively.

 

  (d) “Licensed Products” means all products, which are dietary supplements as
defined at 21 U.S.C. § 321(ff), and cosmetics as defined at 21 U.S.C. § 321(i),
of Company which are distributed or sold by Company using the Property. By way
of clarification, Company agrees that “cosmetics” does not include razors,
devices, or other items that are not in the nature of topical creams and
substantially similar items. “Using the Property” means the presence of the
Property on any Company product or any item of labeling or promotional item.

 

  (e) “Contract Year” means a period of twelve (12) consequent months commencing
on the Effective Date.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-1-



--------------------------------------------------------------------------------

  (f) “Contract Period” or “Term” means a period of two (2) Contract Years
commencing on the Effective Date hereof unless terminated earlier in accordance
with this Agreement.

 

  (g) “Contract Territory” means the World.

 

  (h) “Exploit” and “Exploitation” means to design, develop, publish,
manufacture, produce, advertise, promote, market, distribute, sell, use and
otherwise exploit (but not sublicense except as provided herein).

 

  (i) All currency set forth herein shall be the U.S. dollar

2. Grant of Rights. (a) Subject to all the terms and conditions of this
Agreement, Licensor hereby grants to Company, during the Contract Period, the
right and license to use the Property throughout the Contract Territory in
connection with the Exploitation of Licensed Products, and Company does hereby
agree to Exploit the Licensed Products and to use the Property in the Contract
Territory during the Contract Period in connection therewith, subject to the
terms herein. Licensor will not grant to any third party the right to use the
Property during the Contract Period in the Contract Territory in connection with
the Exploitation of Licensed Products. It is expressly understood and agreed by
Company that Company may use the Property only in connection with Licensed
Products and only in accordance with the terms hereof. Company agrees that
Company will not use or adopt any corporate name, trade name, trade dress or
other form of corporate identification which includes the Property or any
portion thereof. Company will not have the right to sublicense any of the rights
herein granted by Licensor to Company.

(b) Company acknowledges that for purposes of maintaining and enhancing the
reputation of the Property, Licensor must be assured that Licensed Products are
sold only through channels of distribution which are consistent with the
reputation and public image of the Property. Licensor acknowledges that Company
intends to and will sell the Licensed Products through its network of
Independent Distributors, often called network marketing or multi-level
marketing. Licenser agrees that such method of distribution satisfies the first
sentence of this paragraph.

(c) Under no circumstances will Company attempt to register or record any
foreign or domestic domain names, trademarks or similar indicia with the words
“Donny Osmond.”

(d) Company shall not have the right to use any other spokesperson as a primary
spokesperson in connection with any of the Licensed Products, except for Dr. Joe
McCord provided however, Company may use a third party spokesperson subject to
Licensor’s approval as a secondary spokesperson in conjunction with Licensor
hereunder.

3. Manufacturers and Marketing. Company may manufacture Licensed Products or may
employ independent subcontractors to manufacture Licensed Products. In either
case, Company is responsible for the manufacture of quality Licensed Products
which comply with all applicable laws and regulations including the FFDCA, DSHEA
and all related federal regulations such as the Current Good Manufacturing
Practices applicable to dietary supplements. Company will make a good faith
effort to ensure that no such subcontractor will take any action contrary to, or
inconsistent with, the terms and conditions set forth in this Agreement. Company
will monitor and inspect its factories and/or the factories of its
subcontractors to determine that each and every part of the Licensed Product are

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-2-



--------------------------------------------------------------------------------

manufactured in accordance with the requirements set forth in this Agreement.
Company will terminate any subcontractor who fails or refuses to comply with the
terms of this Agreement. Company agrees to make a good faith effort to comply
with Exhibit B.

4. Company Marketing Efforts. (a) Company will, during the Contract Period, use
its diligent efforts to reasonably promote the sale of Licensed Products
throughout the Contract Territory.

(b) During each Contract Year, Company agrees to budget and spend, for the
advertising and promotion of Licensed Products within the Contract Territory, an
amount (the “Minimum Marketing Commitment”) which is no less than one percent
(1%) of the Net Sales of Licensed Products sold by Company during the preceding
twelve months ending August 31, which such Minimum Marketing Commitment may be
used for printed materials, promotional samples, publicity, Elite Acadamies and
Company’s annual convention. Within thirty (30) calendar days following the last
day of the first Contract Year and each Contract Year thereafter, Company shall
submit to Licensor a report setting forth the amount and nature of expenditures
by Company which are applicable to the Minimum Marketing Commitment for the
relevant Contract Year. Such report shall set forth the individual items of
expenditure, the cost of creation and placement thereof, and the total of all
such expenditures by Company applicable to the relevant Contract Year. “Net
Sales” means Gross Sales minus returns.

(c) Company acknowledges and agrees that all costs of Lifevantage in executing
its annual conventions and Elite Academy events will be borne exclusively by
Company.

5. Market Date/Distribution. (a) Company represents that all Licensed Products
will be ready for sale upon the Effective Date.

(b) Company agrees to use commercially reasonable efforts (i) to establish and
support the market for Licensed Products, and promote Licensed Product sales,
(ii) to maintain adequate inventories of Licensed Products, (iii) to distribute
Licensed Products in accordance with the requirements, (iv) to timely ship
accepted orders for Licensed Products on the contracted delivery date, and
(v) to pay commissions earned by independent distributors in conformity with the
terms outlined in their respective distributor agreements. Company acknowledges,
agrees and understands it has the sole responsibility and obligation to secure
orders and distribute Licensed Products in accordance with requirements and
Licensor has no responsibility or obligation to do so.

(c) In the event Licensor advises Company that a special promotional effort is
to take place, Company agrees to make commercially reasonable efforts, taking
into account its other commitments and the advance notice given to Company, to
arrange for the supply of Licensed Products in such commercially reasonable
quantities as may be required for such effort.

6. Services/Approvals/Company Rights. (a) Licensor agrees that it is obligated
to and shall cause Artist to provide the services set out in this Agreement. In
every instance in this Agreement where the Licensor is obligated to perform
services that are intended to be performed by Artist, it is agreed and
understood by the Parties that Donny Osmond and only Donny Osmond will perform
the following enumerated services.

(b) Corporate Appearances: The Annual Convention and Elite Academy Events.

(i) Licensor understands that Company holds 3 large “Elite Academy” events each
year, as well as an annual convention. The dates for each of the Elite Academy
Events for each Contract Year

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-3-



--------------------------------------------------------------------------------

are as follows: October 28 and 29, 2011 (San Antonio, TX); January 27 and 28,
2012 ( Las Vegas); October 2012 TBD. The dates of the annual conventions are
April 26, 27, and 28, 2012 Anaheim, CA; 2013: TBD

(ii) [***] Licensor shall give a speech of approximately sixty minutes and
participate in a meet and greet luncheon for up to 2 hours, details are subject
to Licensor’s prior written approval. Artist will appear on April 28, 2012 at
the annual convention at the Anaheim Convention Center, Anaheim, CA.

(iii) Each Contract Year Licensor shall cause Artist to “appear” at each of the
three Elite Academy events by means of a pre-recorded video [***]. Licensor will
have creative approval rights over the videos (and all material that includes
Licensor), as set forth more fully hereunder.

(c) Appearance in Opportunity DVD: Company will pay Licensor [***] at a date,
time and place to be mutually agreed upon by the parties.

(d) Las Vegas Incentive Trips: Company shall conduct [***] to Las Vegas each
Contract year for qualifying distributors of Company to attend the Donny & Marie
show and to meet Artist, at Company’s sole expense.[***]

(e) Promotional Video Appearances: Licensor shall make four promotional videos
to be produced by the Company each Contract Year that will be used to motivate
and provide incentive to distributors.[***]

 (f)    (i)     In connection with Licensor’s services set forth in Paragraph
6(b), 6(c) and 6(e), the following apply:

 

  (1) Prior to any given use or exploitation by Company, Licensor shall have
approval over any photos (or non-photo likenesses, if any) containing Licensor’s
likeness and/or image, as well as how Licensor’s name, likenesses and/or image
is used in any campaign materials.

 

  (2) In addition, Licensor will have complete approval over any quotes
attributed to Licensor; any biographical information about Licensor; any
statements about Licensor in press materials; Licensor’s script; and any
“b-roll” footage in which Licensor appears, but all prior to or during
production of such campaign materials (once approved by Licensor, the foregoing
shall be referred to as the “Approved Campaign Materials”).

 

  (3) If any Approved Campaign Materials are altered, re-cropped or retouched,
will be resubmitted for approval by Licensor.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-4-



--------------------------------------------------------------------------------

  (4) In addition, Licensor shall have a right of approval over the photographer
chosen for this project and shall have the right to choose the make-up artist,
wardrobe stylist, hair personnel and wardrobe associated with Licensor’s
appearance.

 

  (5) Licensor’s approval shall be deemed to have been given if no response is
received from Licensor (or Licensor’s authorized representative) within ten
(10) business days after actual receipt in writing by Licensor’s representative.

 

  (6) Company will pay for any personnel associated with Licensor that Company
approves in advance in writing.

 

  (7) The logistics of Licensor’s and Artist’s commitments as set out in
paragraph 6 shall be carried out and satisfied as follows:

 

  (A) Paragraph 6 (d), which describes the Las Vegas “meet and greet”
obligation, shall decided mutually between the parties.

 

  (B) The eight video recordings identified in paragraph 6:

1. Each of the videos shall be recorded by Artist in Las Vegas, Nevada or at
another location selected by Licensor with input from Company. Artist shall be
obligated to avail himself for up to three (3) consecutive hours for each of the
eight recording sessions. Each three (3) hour block of time includes time for
hair, makeup, wardrobe, rehearsal and reasonable breaks. “Recorded “ or
“recording” means and includes commercial filming, a still photo shoot, and
production of related materials.

2. The date for each of these recordings is set forth in the following chart:

Contract Year: 2011-2012

 

Description of the Video    Contract Paragraph    Date:

(i)       Elite Academy Appearance Video # 1

   6 (b) (3)    9/8/2011

(ii)      Elite Academy Appearance Video # 2

   6 (b) (3)    1/4/2012

(iii)     Elite Academy Appearance Video # 3

   6 (b) (3)    1/4/2012

(iv)     Opportunity Video

   6 (c)    10/8/2011

(v)      Promotional Video # 1

   6 (e)    9/8/2011

(vi)     Promotional Video # 2

   6 (e)    9/8/2011

(vii)    Promotional Video # 3

   6 (e)    1/4/2012

(viii)  Promotional Video # 4

   6 (e)    4/28/2012

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-5-



--------------------------------------------------------------------------------

Contract Year: 2012-2013

 

Description of the Video    Contract Paragraph    Date:

(i)       Elite Academy Appearance Video # 1

   6 (b) (3)    TBD

(ii)      Elite Academy Appearance Video # 2

   6 (b) (3)    TBD

(iii)     Elite Academy Appearance Video # 3

   6 (b) (3)    TBD

(iv)     Opportunity Video

   6 (c)    TBD

(v)      Promotional Video # 1

   6 (e)    TBD

(vi)     Promotional Video # 2

   6 (e)    TBD

(vii)    Promotional Video # 3

   6 (e)    TBD

(viii)  Promotional Video # 4

   6 (e)    TBD

All dates not specified herein (i.e. “TBD”) shall be subject to Artist’s
availability with such availability not to be unreasonably withheld.

(g) Sale of Protandim on Donny.com: Company shall pay Licensor [***] for each
bottle of Protandim sold through Licensor’s Donny.com website [***], Company
agrees that [***] The [***] will be paid [***] of the Agreement and the [***]
will be paid [***] of the Agreement. Once sufficient sales have been made on
Donny.com in any Contract Year so that the total bottles of Protandim sold times
[***] per bottle [***] payments will be made by Company quarterly to Licensor.

(h) All compensation set forth in paragraphs 6(b), 6(c), 6(d), 6(e), and 6(g),
shall be on a pay-or-play basis. Amounts due Licensor from paragraphs 6(b),
6(c), 6(d) and 6(e) and are payable on the earlier of four equal quarterly
payments per Contract Year or 30 days following Artists mutually satisfactory
performance of the outlined deliverable commensurate with the performance of
Artist’s stature in the industry.

(i) Outside Personal Appearances. If Licensor renders services (e.g., appear on
a television talk show or is included in a publication) (an “Outside Personal
Appearance”), such Outside Personal Appearance shall be subject to Licensor’s
approval in Licensor’s sole discretion. Licensor’s failure to engage in any such
Outside Personal Appearance shall not constitute a breach of this Agreement. If
Licensor appears on a national television program or is written about in a
national publication and both identifies Protandim® and explains, praises or
extols its benefits of the Licensed Product (within the context of such
appearance) Company shall pay Licensor within 30 days from such appearance,
[***] per appearance, up to an aggregate of [***] per Contract year.
Additionally, if Licensor appears in-person or by remote on any local radio or
local television programs or is written about in a local publication, and takes
similar action as to a national form (within the context of such appearance),
Company shall pay Licensor within 30 days from such appearance [***], per
appearance up to an aggregate of [***] per Contract Year. For each Outside
Personal Appearance approved by Licensor, Company shall provide [***] with
[***]:

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-6-



--------------------------------------------------------------------------------

(j) Subject to Licensor’s approval rights herein above, and the other use
restrictions set forth in this Agreement, and provided Company is not in breach
or default hereof, during the Term Company shall have the right to use,
distribute, reproduce and/or exhibit the Approved Campaign Materials on
television and radio commercials, in print ads, point-of-sale materials (subject
to Licensor’s reasonable approval), catalogs, direct mail, to independent
distributors and on Company’s website, in the applicable Territory, so long as
such performance is not taken out of context, and such use remains consistent
with the original performance by Licensor and limited to the purposes
contemplated by this Agreement.

(k) Company shall have the right to translate the videos into, and dub with, a
foreign language text or soundtrack, provided that all material in any language
other than English shall be accurately translated with coaching if needed, at
Company’s expense (but Licensor shall have the first right refuse to dub in any
language. No doubles or look-alikes of Licensor shall be used in this project
for any purpose.

(l) Except as specifically set forth herein, Licensor acknowledges and agrees
that Licensor shall not have any approval rights over Company’s operation of its
business. Company shall make reasonable efforts to consult Licensor over
business, marketing and creative matters as they pertain to Company’s other
products.

7. Commissions. (a) In addition to the Compensation set forth above, Company
will pay to Licensor a commission on the net sales of the Vantage Packs sold in
the U.S. as follows: [***] per Vantage Pack for the first [***] sold in the
United States during the Contract Term; and [***] per unit for every Vantage
Pack sold in the United States in excess of [***] as long as Artist’s
promotional material is included in the Vantage Pack. Company agrees that the
Licensor will be paid [***] as calculated in this 7(a) [***] during the Contract
Term. The [***] will be paid monthly during the Contract Term and actual
commissions earned [***] shall be paid quarterly. Such commissions [***] will be
paid less returns, bad checks, cancels, declines, and credit card charge backs.

(b) All Commission reports and payments must be sent to Licensor no later than
thirty (30) calendar days following the close of each calendar quarter.

(c) Commissions will accrue upon the sale of the Licensed Products regardless of
time of collection by Company. Licensed Products will be considered “sold” as of
the date on which such Licensed Products are invoiced, shipped or paid for,
whichever first occurs

(d) Company may withhold as taxes on all payments to be made to Licensor only
such amounts as are absolutely required to be withheld by law in the country
from which payment is being made. Company shall submit to Licensor originals of
the remittance voucher and the official receipt evidencing the payment of the
corresponding taxes. Company shall fully cooperate with Licensor and provide
such information and records as Licensor may request in connection with any
application by Licensor to the tax authorities in the Contract Territory
including the obtaining of a credit for any withholding tax paid in the Contract
Territory or any country from which commission payments and any other payments
are being made by Company to Licensor pursuant to this Agreement.

8. Sales Reports. Company will supply Licensor with a sales report with respect
to all sales of Vantage Packs subject to Compensation and Commissions during
each calendar quarter, said sales reports to be delivered to Licensor at the
same time Commissions are paid to Licensor pursuant to Paragraph 7 above. Such
sales reports shall be certified as true and complete by the Chief Financial
Officer of Company on a quarterly basis. Such sales reports will, indicate the
number of Vantage Packs sold during that calendar month, itemization of all
permitted deductions pursuant to paragraph 7(a), and the computation of
Commissions hereunder. Sales reports will be due even if sales of the Licensed
Products may not have occurred during a calendar quarter.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-7-



--------------------------------------------------------------------------------

10. Books and Records. (a) Company will keep and maintain accurate books and
records with respect to all Licensed Products sold by Company hereunder and the
computation of Commissions with respect thereto, which books and records will be
available upon reasonable advance notice for inspection, auditing and copying by
Licensor or its authorized agents or representatives during ordinary business
hours prior to the conclusion of a three (3) year period following the
conclusion of the relevant calendar year quarter. If Licensor believes that its
examination of Company’s books and records reveals that Company has failed
properly to account for and pay Commissions owing to Licensor hereunder,
Licensor shall provide to Company a copy of the audit or examination report
within 20 calendar days of the conclusion of the examination. Company shall have
20 calendar days to evaluate Licensor’s report and if Company disagrees with
Licensor’s report, to provide a report to Licensor within that 20 day period.
Both parties agree to meet and confer with Licensor about their differences
within 90 (ninety) days after Company provides Licensor with Company’s report,
if any. If the parties cannot agree within that 90 (ninety) day period, , within
the next sixty (60) calendar days the parties shall have each of their auditors
mutually appoint, a neutral, third party auditor whose decision will be final
and non appealable. Such neutral, third party auditor shall issue its written
opinion within sixty (60) days from his/her/its appointment. If it is concluded
that Company has failed properly to account for and pay Commissions owing to
Licensor hereunder, and the amount of any Commissions which Company has failed
properly to account for and pay for any calendar year quarter exceeds, by five
percent (5%) or more, the Commissions actually accounted for and paid to
Licensor for such period, then Company will, in addition to paying Licensor such
past due Commissions with interest at the rate set forth in Paragraph 11 below,
reimburse Licensor or its authorized representatives for their direct
out-of-pocket expenses (including, without limitation, travel expenses,
accommodations and local meal expenses) incurred in conducting such examination.

11. Payments. Payments to Licensor hereunder will be made by wire transfer
payable to the account as follows:

Donny Osmond Concerts, Inc

[***]

Past due payments hereunder will bear interest at the rate of (i) one and
one-half percent (1.5%) per month, or (ii) the maximum interest rate permissible
under law, whichever is less.

12. Quality Control of Licensed Products. (a) Licensor has the right to be
meaningfully consulted, at all stages of development, the quality, style,
design, colors, appearance, material, prototypes, packaging and workmanship of
all Licensed Products. Company will not distribute or sell any such product
which has Licensor has not had a reasonable opportunity to be meaningfully
consulted and which is not in accordance with the provisions set out below.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-8-



--------------------------------------------------------------------------------

(b) Before distributing or selling any Licensed Products, Company will submit to
Licensor, at the address set forth in Paragraph 16, at no cost or expense, for
its examination and approval or disapproval, a sample together with detailed
information on materials, packaging, containers, hang tags, labels and the like.
Licensor will within twelve (12) calendar days of receipt of such sample,
examine and either approve or disapprove such sample, and notify Company in
writing of its approval or disapproval. If Licensor does not disapprove any item
within that twelve day period, it will be deemed by both parties to be approved.
If any submitted item is disapproved, Company agrees to consult with Licensor
regarding its objections and any changes or modifications proposed by Licensor,
and will use reasonable efforts to make such modifications or adjustments. It is
understood and agreed, however, that in the event of a dispute between Licensor
and Company regarding any Licensed Product, Company will have final control and
approval with respect to the style, overall design, decorative details and
materials used in the Licensed Products.

(c) Once a Licensed Product sample has been approved in accordance with the
provisions hereof, it will not be necessary to obtain approval for substantially
identical Licensed Product samples consistent with the terms of the original
approval. Company represents and warrants that all Licensed Products which are
advertised, distributed and sold to consumers in accordance with this Agreement
will be substantially identical to and of no lesser quality than the production
sample which was previously approved by Licensor.

(d) Company covenants that all Licensed Products shall be consistent with the
high standing of the Property in order to protect and enhance the Property and
the goodwill pertaining thereto. Without limiting the generality of the
foregoing, Company covenants that Licensed Products will be free of defects in
design, materials and workmanship. Company agrees that no Licensed Products
shall contain any toxic or injurious substances and shall not cause any physical
harm to the user or others when used as intended or as reasonably otherwise
foreseen.

(e) Company will comply with all applicable laws, regulations, rules, standards
and procedures relating or pertaining to the Exploitation of the Licensed
Products. Both before and after Licensed Products are put on the market, Company
will follow reasonable and proper procedures for testing Licensed Products for
compliance with all applicable laws, regulations and standards, and will permit
Licensor and/or its authorized representatives, upon reasonable notice, to
inspect its and its manufacturer’s testing, production and quality control
records, procedures and facilities and to test or sample Licensed Products for
compliance with this provision.

(f) Licensor shall have the right to test the Licensed Products throughout the
Contract Period and any renewal thereof, and may at any time make suggestions
for improving the Licensed Products. Licensor shall communicate such suggestions
to Company, and Company will consider and implement such suggestions in good
faith.

13. Advertising, Promotion and Marketing. (a) Licensor will have the right to
approve or disapprove in advance the contents, appearance and presentation of
any and all advertising, promotional and marketing materials which incorporate
the Property or which make reference in any way to Licensor as well as the right
to approve or disapprove any promotions conducted by Company pursuant to this
Agreement. Company will not produce, publish or in any manner distribute any
advertising, promotional and marketing materials (including on Company’s
website) which have not been approved in advance by Licensor or which are, at
any time, disapproved by Licensor.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-9-



--------------------------------------------------------------------------------

(b) Before publishing or distributing any advertising, promotional or marketing
materials hereunder, Company will submit to Licensor, at the address set forth
in Paragraph 16 below, for its examination and approval or disapproval, a sample
thereof together with text, coloring and a copy of any photograph proposed to be
used. Licensor agrees that it will promptly examine and, within twelve
(12) calendar days following receipt, either approve or disapprove such sample
press releases, advertising, promotional and marketing material, and that
Licensor will promptly notify Company of its approval or disapproval. If
Licensor does not disapprove any item within that twelve day period, it will be
deemed by both parties to be approved. Licensor agrees that if any sample
advertising, promotional or marketing materials are disapproved, Company will be
advised of the specific reasons for such disapproval in each case. If Licensor
objects to any such sample, Company agrees to consult with Licensor regarding
its objections and any changes or modifications proposed by Licensor, and will
use reasonable efforts to make mutually agreeable modifications or adjustments.
It is understood and agreed, however, that in the event of a dispute between
Licensor and Company regarding any advertising, promotional or marketing
materials, Licensor will have final control and approval over the presentation,
use and appearance of the Property and over all other aspects of the form and
content of such advertising, promotional and marketing materials.

14. Media Approval. (a) Except as noted in paragraph (b) immediately below
Licensor will have the right to approve the manner in which the Licensed
Products are displayed to consumers and the trade (including, without
limitation, through catalogs, showroom displays, Company’s website, etc.) as
well as the quantity and types of media vehicles through which Company
advertises, markets and promotes the Licensed Products, including without
limitation, through magazine and newspaper advertising, television and radio
advertising, magazine inserts, direct mail solicitations, catalogs,
point-of-sale displays, billboards and other outdoor displays. The use of the
Property in connection with all such materials will be subject to Licensor’s
prior written approval.

(b) Company shall have the right to issue Press and News Releases about
scientific and other corporate developments without complying with paragraph
(a) above unless Artist’s or Licensor’s name is mentioned in that Release.

(c) When Company desires to place advertising in a particular media or media
vehicle, Company will submit to Licensor, in advance, written notification of
the particular media vehicle in which the advertising would be placed, including
where appropriate a notification of the media provider (for example, the
magazine or newspaper in which print advertisements would be placed or the
television or radio station that would broadcast the advertisements). Licensor
agrees that it will, within twelve (12) calendar days following receipt, examine
and either approve or disapprove such proposed media vehicle, and that Licensor
will promptly notify Company of its approval or disapproval. If Licensor does
not disapprove any item within that twelve day period, it will be deemed by both
parties to be approved. Licensor agrees that if any proposed media vehicle is
disapproved, Company will be advised of the specific reasons for such
disapproval in each case. Company will reimburse Licensor, upon request, for any
import duties, shipping charges or other costs or expenses incurred in
connection with the delivery of samples to Licensor.

15. Work-for Hire; Copyright Rights and Obligations. (a) If Company creates or
engages a third party to create any artwork, slogans, patterns, text, brand
names, photographs, designs, literary or musical work used on or in connection
with the Licensed Products that contain the Property, in whole or in part
(“Creations”), then Company shall execute an agreement or obtain a written
agreement with such third party that provides that any copyrights, trademarks,
service marks, design rights or other similar rights of ownership arising from
such Creations shall be the sole property of Company. Licensor shall do all
things necessary to ensure that such rights fully and irrevocably vest in
Company. Company agrees that the Licensor shall retain the sole ownership of all
right, title and interest in and to the Property.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-10-



--------------------------------------------------------------------------------

(b) The parties agree that any such Creations shall be considered “work made for
hire” as that term is defined in The Copyright Act of 1976, as amended, as a
work created as a contribution to a collective work, a supplementary work, a
compilation, or otherwise; provided, however, that if and to the extent any such
Creations shall not be considered “work made for hire,” Licensor hereby assigns
any and all of its right, title, and interest in such Creations to Company and
shall take all steps reasonably necessary to assist Company to effectuate such
assignment. Company agrees, that the Licensor shall retain the sole ownership of
all right, title and interest in and to the Property.

(c) Without limiting the generality of this paragraph, any assignment of
copyright as contemplated hereunder includes any and all rights of any kind that
may be known as or referred to as “moral rights” or “droit moral” (collectively
“Moral Rights”). To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the laws in the
various countries where Moral Rights exist, Licensor hereby waives such Moral
Rights and consents to any action consistent with the terms of this Agreement
that would violate such Moral Rights in the absence of such consent. Licensor
will confirm any such waivers and consents from time to time as reasonably
requested by Company. Company agrees that the Licensor shall retain the sole
ownership of all right, title and interest in and to the Property.

(d) Company acknowledges that any copyrighted work, materials or photos provided
by Licensor to Company will, as between Company and Licensor, be the sole
property of Licensor. Licensor may not refer to Company or the Licensed Products
in any commercial use thereof without Company’s prior written consent.

16. Notices. Any notices required or permitted under this Agreement will be
considered as duly made if delivered to the intended Party by certified or
registered mail (return receipt requested), any reputable international courier
service, or by facsimile (with a confirming copy sent by any of the other
options) at the following address. Notice will be deemed given on the date of
receipt.

 

Licensor:

  Donny Osmond Concerts, Inc. f/s/o Donny Osmond     [***]         With a copy
to:         Jacobson, Russell, Saltz & Fingerman, LLP     10866 Wilshire
Boulevard, Suite 1550     Los Angeles, CA 90024     Attention: Jason M. Russell,
Esq.     Facsimile: (310) 446-9909      

To Company:

  Lifevantage Corporation     10813 S. River Front Pkwy, Suite 500     South
Jordan, Utah 84095     Attn: Eric Marchant, VP of Compliance  

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-11-



--------------------------------------------------------------------------------

17. Exclusivity of Endorsements and Representations. Licensor and Artist agree
not to represent or endorse any dietary supplements as defined at 21 U.S.C. §
321(ff), and cosmetics as defined at 21 U.S.C. § 321(i) other than those of
Company while this Agreement is in effect except as is otherwise provided in
this paragraph. Artist shall not be precluded from appearing on or in an
entertainment news or informational program, including film, TV, DVD, internet,
or other similar forum, in which (i) without his advance knowledge, a dietary
supplements as defined at 21 U.S.C. § 321(ff), and cosmetics as defined at 21
U.S.C. § 321(i) directly competitive with those of Company is featured or
promoted, or (ii) in which effort Artist is expected or required to participate
as a condition of his appearance. Licensor shall, whenever possible, notify
Company in advance of any such appearance where either Licensor or Artist has
any advance notice that another company’s dietary supplement or cosmetic will be
mentioned or in any way promoted. If that is not possible, Licensor shall notify
Company within 3 calendar days after such an occurrence takes place.

18. Miscellaneous Expenses. For the services to be provided by Licensor and
Artist, Company agrees to the following: (i) if Artist is required to travel
outside Artist’s location, Company agrees to pay for and provide Artist, [***]
and pay for and provide [***] and pay [***] for Licensor or; (ii) otherwise if
local non-overnight services are required of Licensor, Company will pay for and
provide [***] All of Licensor’s travel and workdays are subject to Licensor’s
availability. No other compensation shall be due Licensor for travel days,
unless work is included on travel days.

19. Trademarks. (a) Company shall cause to be imprinted legibly on each Licensed
Product manufactured, distributed or sold under this Agreement, and on all
material used in connection therewith, including, but not limited to,
advertising, promotional, adhesive-backed stickers and hangtags, and any other
such materials wherein the Property or any portion thereof appears, the
designation ® or TM after the appearance of such Property or portion thereof, as
Licensor deems appropriate, to protect the Property.

(b) Licensor agrees to use commercially reasonable efforts, at Licensor’s sole
cost and expense, to attempt to obtain registration of the Trademark in the
Contract Territory for articles of merchandise comprising Products, and to
maintain any such registrations throughout the Contract Period.

(c) Nothing herein shall give to Company any right, title or interest in the
Property except the licensed rights in accordance with this Agreement. As
between the Parties, the Property is the sole property of Licensor, and any and
all use thereof by Company, and the goodwill arising therefrom, shall inure to
the benefit of Licensor. Company shall not, either directly or indirectly,
anywhere in the world: (i) contest, object to or challenge the validity of, or
Licensor’s rights in, any of the Property or any portion thereof on any grounds;
(ii) register or attempt to register any mark identical with or confusingly
similar to any of the Property or any portion thereof; or (iii) use any
combination, variation, stylization, abbreviation or derivative of Property
other than that expressly licensed under this Agreement, regardless of whether
the Property or any portion thereof are formally registered in the Contract
Territory.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-12-



--------------------------------------------------------------------------------

(d) If Company is deemed, in law, to own any mark or property that should
qualify as the Property, then Company shall assign all such rights in the mark
or property (including any related registrations) to Licensor at no charge.

20. Infringement of the Property. (a) Licensor shall use its commercially
reasonable efforts to eliminate any infringement of the Property in the Contract
Territory in connection with Products, and for this purpose Company agrees to
notify Licensor in writing of any infringement or imitations by others of the
Property in the Contract Territory on articles similar to the Licensed Products
if and when such become known to Company. Licensor shall have the sole right to
determine whether or not any action shall be taken on account of such
infringements or imitations. Company agrees to assist Licensor, to the extent
necessary, in Licensor’s efforts to eliminate any such infringement. Company
shall not institute any suit or take any action on account of any such
infringements or imitations except with the prior written consent of Licensor.

(b) If there should occur any infringement of the Property in connection with
Products in the Contract Territory, Licensor and Company shall consult with each
other and with their respective counsel in order to determine what remedies, if
any, may be available to eliminate such infringement. If such remedies exist,
and if in the sole opinion of Licensor they are commercially and financially
reasonable under the circumstances, Licensor will instruct its lawyers to
institute such action.

21. Company Indemnity. (a) Company shall indemnify, hold harmless and defend
each of Licensor, its members, and their respective (where applicable)
principals, officers, directors, employees, agents, and representatives, from
and against any and all expenses, damages, claims, suits, actions, judgments and
costs whatsoever, including reasonable lawyers’ fees, arising out of, or in any
way connected with, any claim or action for (i) personal injury, death or other
cause of action involving alleged defects in the Licensed Products, (ii) any
breach of any statutory obligation, (iii) any infringement by Company of the
trademark, copyright, personal or other proprietary rights of any third party
excluding any claims arising solely from Company’s use of the Property in the
Contract Territory in accordance with this Agreement, (iv) Company’s breach of
any representation, warranty or term herein; or (v) the act or omission of any
subcontractor of Company, including their failure to comply with the terms in
this Agreement.

(b) Licensor Indemnity. Licensor shall indemnify, hold harmless Company from and
against all losses, liabilities, claims and expenses (including reasonable
attorneys’ fees and costs) (a “Company Loss”) arising out of (i) fraud or any
breach of any representation and warranty of Licensor contained in this
Agreement, and (ii) any violation of any covenant or undertaking of Licensor
contained in this Agreement and (iii) any claim by a third party that the
Property infringes the intellectual property rights of that third party.

(c) Procedure. A Party seeking indemnification (“Indemnitee”) shall notify the
other party (“Indemnitor”) of any liability or action in respect of which
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
the right to participate in, and, to the extent the Indemnitor so desires, to
assume the defense thereof with counsel selected by Indemnitor; provided,
however, that Indemnitee shall have the right to retain its own counsel, at its
sole expense, if representation of Indemnitee by the counsel retained by
Indemnitor would be inappropriate due to actual or potential differing interests
between Indemnitee and any other party represented by such counsel in such
proceedings. The failure of Indemnitee to deliver notice to Indemnitor within a
reasonable time after Indemnitee receives notice of the commencement of any such
action, if materially prejudicial to its ability to defend such action, shall
relieve Indemnitor of any liability to Indemnitee, but the omission so to
deliver notice to Indemnitor will not relieve it of any liability that it may
have to the Indemnitee otherwise than under this paragraph 21. Indemnitee under
this paragraph 21, its employees and agents, shall

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-13-



--------------------------------------------------------------------------------

cooperate fully with Indemnitor and its legal representatives in the
investigation and defense of any action, claim or liability covered by this
indemnification. The Indemnitor may not settle any such claim without the
Indemnitee’s consent if the proposed settlement would be in the Indemnitee’s
name or impose pecuniary or other liability or an admission of fault or guilt on
the Indemnitee or would require the Indemnitee to be bound by an injunction of
any kind.

22. Liability Insurance. Company will maintain in effect, at its own expense,
throughout the Contract Period, product liability and other applicable insurance
coverage covering claims arising under the circumstances described in Paragraph
21 immediately above, which insurance will be in the amount of no less than US
$5,000,000. Within thirty (30) calendar days from the date hereof, Company will
submit to Licensor a certificate of insurance naming Licensor as an additional
insured party, and requiring that the insurer will not terminate or materially
modify such policy without written notice to Licensor at least thirty
(30) calendar days in advance thereof.

23. Termination of this Agreement. (1) Except as is otherwise noted, if either
Party or Artist does any of the following, the non-defaulting Party may
terminate this Agreement if such alleged default is not cured within twenty
(20) calendar days after the Party allegedly in default is served with notice
specifying such default in a reasonable amount of detail. Neither party shall
have the opportunity to cure an identical or substantially similar default more
than twice:

 

  (a) Ceases to do business in the normal course,

 

  (b) Becomes or is declared insolvent or bankrupt,

 

  (c) Is indicted for or otherwise charged with, convicted of, by a plea or
otherwise, or pleading nolo contendere to, a felony.

 

  (d) The commission of conduct that is (1) wholly unacceptable from a morals
standpoint, regardless of whether there is any arrest or conviction of a crime,
(2) that is publicly disclosed and (3) which the other Party , in good faith,
reasonably believes could have a material effect on the performance of this
Agreement or that Party’s business or reputation.

 

  (e) Makes an assignment for the benefit of creditors,

 

  (f) If any secured creditor or lender Company exercises or purports to
exercise any foreclosure right or remedy as a secured creditor with respect to
any collateral consisting, in whole or in part, of any of Licensed Products or
any of the results, products or proceeds of this Agreement,

 

  (g) If the Licensed Products are declared by the American Herbal Products
Association (“AHPA”), National Products Association (“ NPA”) or the American
Botanical Council (“ABC”) to be (unsafe or undesirable for human consumption or
use.

 

  (h) Disparages, to a third party, other than in its papers filed in the course
of arbitration or litigation, the other Party or any of its personnel or a
Party’s services, products, method of doing business or reputation.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-14-



--------------------------------------------------------------------------------

(2) Licensor’s Accelerated Right of Termination Based on Non-Payment or Untimely
Payment. Company agrees that Licensor shall have the right to terminate this
Agreement, upon five (5) calendar days notice to Company, if Company does not
timely make any of its payment obligations that are set out in paragraphs 6, 7
and 8, and Company does not make that delinquent payment within that five day
period. Licensor, in order to complete the termination process, must notify
Company of the effective date of termination once the five day “right-to-cure”
period has elapsed without its receipt of full payment for Company.

(3) Company agrees that [***] shall have primary responsibility for supervising
all creative and business matters pertaining to Licensor. If Licensor believes
that he is not carrying out his supervisory obligations, then Licensor may upon
14 (fourteen) calendar days notice to Company, including an explanation for its
position, object to the continuation of [***] in this supervisory capacity. The
Company then has 14 (fourteen) days in which to alleviate the concern of
Licensor, replace [***] with another individual. If Company does not replace
[***] within that time period, Licensor may terminate this Agreement.

(4) Upon the termination of this Agreement by Licensor, notwithstanding anything
to the contrary herein, all rights licensed to Company under this Agreement
immediately revert to Licensor without any further notice and all unpaid
Compensation payments and any other payments due Licensor, including
reimbursements and Earned Royalty payments, for the Contract Period shall be
deemed to be fully earned and shall be paid to Licensor within thirty (30) days
from the effective date of termination.

(5) Failure to terminate this Agreement pursuant to this paragraph will not
effect or constitute a waiver of any remedies the non-defaulting Party would
have been entitled to demand in the absence of this paragraph, whether by way of
damages, termination or otherwise. Termination of this Agreement for whatever
reason will be without prejudice to the rights and liabilities of either Party
to the other in respect of any matter arising under this Agreement.

24. Property After Termination. Except as otherwise provided in this Agreement,
from and after the termination of the Contract Period, all of the rights of
Company to the use of the Property will cease absolutely, and Company will not
thereafter manufacture, distribute or sell any item of Licensed Products or any
other item whatsoever that incorporates the Property or any portion thereof, nor
will Company publish further or additional quantities of any advertising or
marketing materials which incorporate the Property or any portion thereof.

25. Inventory of Licensed Products on Expiration. (a) If the Contract Period of
this Agreement expires by the passage of time (and not by early termination due
to default of Company), then Licensor agrees that any of Licensed Products that
may have been manufactured by or for Company prior to the expiration of the
Contract Period, or which were in the process of manufacture by Company, or were
required to fill purchase orders from customers accepted by Company on or prior
to date of expiration, may be sold by Company during the period of six months
commencing on the day immediately following the last day of the Contract Period
(hereinafter referred to as the “Sell-Off Period”), provided that:

 

  (i) Company will furnish to Licensor within ten (10) calendar days after the
date of expiration of the Contract Period a written statement of the number and
description of such Licensed Products in inventory as of the date of expiration;

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-15-



--------------------------------------------------------------------------------

  (ii) The quantity of such Licensed Products in inventory at the time of such
expiration is not in excess of a reasonable quantity taking into account
Company’s sales of Licensed Products for the six months immediately preceding
the expiration of this Agreement;

 

  (iii) Company did not unreasonably increase the manufacture of the Licensed
Products during the last six (6) months of the Contract Period;

 

  (iv) Company will continue to pay to Licensor with respect to such sales an
Earned Royalty at the rate specified in Paragraph 8 of this Agreement; and

 

  (v) Earned Royalty amounts payable pursuant to this paragraph will be paid
within thirty (30) calendar days following the end of said Sell-Off period.

(b) If as of the last day of the Sell-Off Period, there remain in Company’s
inventory any quantities of the Licensed Products (and any “Licensor Identified
Components”, as described in subparagraph (c) below), then Company agrees that:

 

  (i) Company will furnish to Licensor, within ten (10) calendar days after the
last day of the Sell-Off Period, a written statement (the “Inventory Report”)
setting forth the nature and quantity of the Licensed Products in Company’s
inventory as of the last day of the Sell-Off Period.

 

  (ii) Company will indicate, in the Inventory Report, Company’s invoice price
to its Independent Distributors for those Licensed Products listed in the
Inventory Report.

 

  (iii) Licensor will have the right and option, by written notice delivered to
Company within fourteen (14) calendar days after receipt of Company’s Inventory
Report, to purchase such quantity (if any) of Licensed Products listed in the
Inventory Report as Licensor may desire to purchase, and in such event Licensor
will pay to Company, as full and complete payment for such Licensed Products,
the relevant invoice price to Company’s Independent Distributors for such items
as listed in the Inventory Report. Licensor shall not have any right to re-sell
any of such Licensed Product or any other product of Company without becoming an
Independent Distributor of the Company.

 

  (iv) All Licensed Products listed in the Inventory Report which Licensor does
not elect to purchase (as aforesaid), may be distributed and sold by Company,
provided Company removes the Licensed Products from their packaging and
distributes and sells such products without any indicia of the Property.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-16-



--------------------------------------------------------------------------------

(c) If, as of the last day of the Sell-Off Period, there remain in Company’s
inventory any quantities of labels, hangtags, embroidery, buttons, fasteners,
packaging materials or any other components or materials used in the production
of Licensed Products which bear or incorporate any part of the Property
(hereinafter referred to as the “Licensor Identified Components”), then Company
agrees to separately report to Licensor, in the Inventory Report described in
subparagraph (b) immediately above, the nature and quantity of such Licensor
Identified Components. Company agrees that such components will either be sold
to Licensor or destroyed by Company, in accordance with the procedures set forth
in subparagraph (b) immediately above.

26. Inventory of the Licensed Products on Termination. (a) If the Contract
Period of this Agreement is terminated due, to a material default of Company,
Company will have no right whatsoever to sell or distribute any of the Licensed
Products after the effective date of termination of the Contract Period (the
“Termination Date”).

(b) If, as of the Termination Date, there remains in Company’s inventory any
quantities of the Licensed Products (and Licensor Identified Components, as
described in Paragraph 25(c) above), then Company agrees that:

 

  (i) Company will furnish to Licensor, within ten (10) calendar days after the
Termination Date, an Inventory Report setting forth the nature and quantity of
Licensed Products in Company’s inventory as of the Termination Date.

 

  (ii) Company will indicate, in the Inventory Report, Company’s invoice price
to its Independent Distributors for those Licensed Products listed in the
Inventory Report.

 

  (iii) Licensor will have the right and option, by written notice delivered to
Company within fourteen (14) calendar days after receipt of Company’s Inventory
Report, to purchase such quantity (if any) of the Licensed Products listed in
the Inventory Report as Licensor may desire to purchase, and in such event
Licensor will pay to Company, as full and complete payment for such Licensed
Products, the Company’s invoice price to the Company’s Independent Distributors
for such items as listed in the Inventory Report.

 

  (iv) All Licensed Products listed in the Inventory Report which Licensor does
not elect to purchase (as aforesaid), may be distributed and sold by Company
provided Company removes the Licensed Products from their packaging and
distributes and sells such products without any indicia of the Property.

 

  (v) Company agrees that any Licensor Identified Components in Company’s
inventory as of the Termination Date will either be sold to Licensor or
destroyed by Company

27. Prohibition on Commercial Tie-Ins and Premium Sales. Company agrees that
Licensed Products will not be sold or given away free of charge by Company, or
authorized by Company to be given away by any third party, as a part of any plan
intended to promote the products, services or business

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-17-



--------------------------------------------------------------------------------

of any third party. If Company desires to distribute or sell Licensed Products
for use in a commercial tie-in or premium program (as aforesaid), Company may
submit such a request to Licensor in writing, setting forth all of the details
of such proposed commercial tie-in or premium program, and Licensor will have
reasonable discretion in deciding whether or not to waive the foregoing
prohibition on commercial tie-ins or premium sales of Licensed Products. Company
will obtain Licensor’s written approval prior to any such arrangement, which
approval may not be unreasonably be withheld or delayed.

28. Products for the Use of Licensor. (a) During the two year term of this
Agreement, Company will supply Licensor, at the request of Licensor, at no
charge on monthly autoship a supply for four (4) individuals of licensed
products and at no cost or expense, , for personal and promotional use (not for
resale). Company will pay all costs in connection with delivery of the foregoing
Licensed Products to Licensor.

(b) Company will sell or, in the Company’s sole discretion, provide (free of
charge) to Licensor upon receiving a request from Licensor such additional
quantities of Licensed Products as Licensor may reasonably request. It is
understood that such sales will in all cases be subject to availability of the
desired Licensed Products. Company agrees that all such sales will be made on
terms no less favorable to Licensor than the terms and conditions then made
available by Company to Company’s Independent Distributors. All such sales will
not be subject to Commissions. Licensor will be free to use and distribute such
Licensed Products in its sole discretion, except Licensor agrees that these
Licensed Products cannot be resold by Licensor or anyone acting on behalf of
Licensor unless Licensor becomes an Independent Distributor of Company.

29. Confidentiality. Each Party acknowledges that, during the Contract Period,
it may have access to certain confidential and proprietary information of the
other Party. Neither Party, nor their directors, officers, employees or agents,
will publicize, disclose or use (except as provided in this Agreement) any such
confidential or proprietary information that is the property of the other Party,
that is clearly designated or reasonably understood to be confidential
(including any personal information concerning Licensor) and that is disclosed
to that Party pursuant to this Agreement. Each Party will be privileged to make
disclosure to attorneys, agents and accountants of each Party on a need to know
basis. The obligations set forth in this paragraph will survive the termination
of the Agreement, and upon such termination, each Party will return to the other
all confidential materials belonging to the other Party that were delivered
during the Contract Period.

30. Waiver. The failure of either Party at any time or times to demand strict
performance by the other of any of the terms, covenants or conditions set forth
herein will not be construed as a continuing waiver or relinquishment thereof
and each may at any time demand strict and complete performance by the other of
said terms, covenants and conditions.

31. Representations and Warranties. (a) Company hereby represents and warrants
that: (i) it is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of charter, having all requisite power and authority to
own its assets and carry on its business as presently conducted; and (ii) the
execution, delivery, and performance of this Agreement by Company has been duly
and validly authorized and is the legal, valid, and binding obligation of
Company, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, reorganization, and other laws of general
application affecting the enforcement of creditors’ rights and by the
availability of equitable remedies; and (iii) Donny Osmond has read this
Agreement and has represented to Licensor that he approved it; (iv) that to the
best of his personal knowledge, there does not exist any medical matters that
will limit or preclude Donny Osmond’s performance of the services he will be
obligated to provide

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-18-



--------------------------------------------------------------------------------

pursuant to this Agreement; and (v) Donny Osmond understands that Lifevantage
has no financial obligation to him personally and that if, for any reason, any
dispute develops between himself and Licensor, financial or otherwise, that
Lifevantage is not obligated to pay any monies to him, but that he remains
obligated to perform all of the services required of Artist pursuant to this
Agreement.

(b) Licensor hereby represents and warrants that: (i) it is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
charter, having all requisite power and authority to own its assets and carry on
its business as presently conducted; and (ii) the execution, delivery, and
performance of this Agreement by Licensor has been duly and validly authorized
and is the legal, valid, and binding obligation of Licensor, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
moratorium, reorganization, and other laws of general application affecting the
enforcement of creditors’ rights and by the availability of equitable remedies.

32. Assignment. This Agreement will bind and inure to the benefit of Licensor,
its successors and assigns. The rights granted to Company hereunder will be
personal to it and may not, without the prior written consent of Licensor, be
transferred or assigned to any other party; any assignment or transfer by
Company in violation of the foregoing shall be null, void and without effect.
Subject to the terms of this Paragraph 33, this Agreement will bind and inure to
the benefit of Company, its successors and assigns. Notwithstanding anything to
the contrary herein, (i) Licensor will have the right to assign this Agreement
to an entity owned or controlled in whole or in part by Licensor or its
member(s).

33. Prevailing Party. If any Party to this Agreement brings an action to enforce
its rights under this Agreement, the prevailing Party will be entitled to
recover its costs and expenses, including reasonable attorneys’ fees, incurred
in connection with such action, including any appeal of such action. For these
purposes, the term “prevailing Party” will mean the Party that will have
substantively prevailed on the principal substantive issues in dispute.

34. Governing Law/Jurisdiction. This Agreement shall be construed in accordance
with the laws of the United States of America and the State of California,
without regard to its conflict of laws principles.

35. Forum for Resolution of Disputes. Any and all disputes between the Parties
arising from or related to this Agreement shall be heard and determined by
binding arbitration before a single arbitrator, and judgment upon the award(s)
rendered by the arbitrator may be entered in any court of competent
jurisdiction. The arbitrator shall be named by the American Arbitration
Association (“AAA”). Arbitration proceedings will be held in Los Angeles,
California under the Rules of Commercial Arbitration and under the institutional
supervision of the AAA, and the Parties irrevocably submit to the jurisdiction
of the Federal and State courts located in California incident to any such
arbitral proceeding. Witnesses residing outside of the State of California may
testify telephonically or via such other audio/visual means as the arbitrator
approves. The prevailing Party shall be entitled to an award of its reasonable
outside attorneys’ fees and costs. A final arbitral award against either Party
in any proceeding arising out of or relating to this Agreement shall be
conclusive. The foregoing provisions shall not limit the right of either Party
to commence any action or proceeding to compel arbitration, to obtain injunctive
relief pending the appointment of an arbitrator, or to obtain execution of any
award rendered in any such action or proceeding, in any other appropriate
jurisdiction or in any other manner. The Parties agree to accept service of
process by certified mail at its or their business address listed in Paragraph
16 herein and waive any jurisdictional or venue defenses available to them.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-19-



--------------------------------------------------------------------------------

36. Miscellaneous. This Agreement is the product of arms’ length negotiations
between parties knowledgeable of its subject matter who have had the opportunity
to consult counsel concerning the terms and conditions of this Agreement prior
to the execution of this Agreement and any rule of law that would cause
interpretation of any provision against the Party responsible for its inclusion
herein will have no effect on the interpretation of this Agreement. If any part
of this Agreement shall be declared invalid or unenforceable by a duly appointed
arbitrator, it shall not affect the validity of the balance of this Agreement;
provided, however, that if any provision of this Agreement pertaining to the
payment of monies to Licensor shall be declared invalid or unenforceable,
Licensor shall have the right, at its sole option, to terminate this Agreement
upon giving not less than ten (10) calendar days written notice to Company.

37. Significance of Headings. Paragraph headings contained herein are solely for
the purpose of aiding in speedy location of subject matter and are not in any
sense to be given weight in the construction of this Agreement. Accordingly, in
case of any question with respect to the construction of this Agreement, it is
to be construed as though such paragraph headings had been omitted.

38. No Joint Venture. This Agreement does not constitute and will not be
construed as constituting a partnership or joint venture between Licensor and
Company. Neither Party will have any right to obligate or bind the other Party
in any manner whatsoever, and nothing herein contained will give, or is intended
to give, any rights of any kind to any third persons.

39. Limited Liability. Notwithstanding anything to the contrary contained
herein, in the event Company incurs any expenses, damages or other liabilities
(including without limitation, reasonable attorneys’ fees) in connection
herewith, Licensor’s liability will be limited except in instances where it is
determined pursuant to the proceedings described in Paragraph 35 that Licensor
or Artist engaged in gross negligence, reckless or willful bad behavior, to
proven, direct, actual damages incurred by Company, and Licensor’s maximum
liability to Company hereunder will not exceed twice the cash compensation,
excluding reimbursement of expenses, actually paid to Licensor by Company
hereunder. In no event will Licensor be liable for consequential, punitive,
indirect, reliance or incidental damages or lost profits, whether or not
Licensor has been advised of the possibility of such damages or lost profits.

40. Survival. The provisions of Paragraphs 2(c), 10, 15, 16, 19, 21, 22, 23, 24,
25, 26, 29, 33, 34, 35, 39, 40 and 41 of this Agreement shall survive any
termination or expiration of this Agreement

41. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties hereto and terminates and supersedes any prior
agreement or understanding relating to the subject matter of this Agreement.
None of the provisions of this Agreement can be waived or modified except in
writing signed by both Parties, and there are no representations, promises,
agreements, warranties, covenants or undertakings other than those contained
herein.

42. Execution and Delivery Required. This instrument when signed by Company will
be deemed only an application for a license and will not be considered to be a
binding agreement unless and until signed by all Parties noted as the
appropriate place at the conclusion of this instrument. This instrument may be
signed in counterparts, each of which shall be deemed an original but all of
which taken together shall constitute one and the same Agreement. Signatures
transmitted by facsimile or electronic mail shall be deemed acceptable as
originals.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date beneath the signature of each.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-20-



--------------------------------------------------------------------------------

LIFEVANTAGE CORPORATION

    DONNY OSMOND CONCERTS, INC.

By: 

  /s/ Douglas C. Robinson     By:     

Name: Douglas C. Robinson

   

Name:

Title:

   

Title:

Signed: September 12, 2011

    Signed: September             , 2011       Donny Osmond:
                                                                        Signed:
September                     , 2011      

By his signature, Mr. Osmond is agreeing to the representations made by Licensor
in Paragraphs 6(a),

17, 29, 31(a) (iii), (iv) and (v).

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-21-



--------------------------------------------------------------------------------

EXHIBIT A

TRADEMARK

DONNY OSMOND

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-22-



--------------------------------------------------------------------------------

EXHIBIT B

The Licensed Products will be manufactured in accordance with the Code of
Conduct for Manufacturers as set forth below.

CODE OF CONDUCT FOR MANUFACTURERS

 

Child Labor

Manufacturers will not use child labor. The term “child” refers to a person
younger than age 15 (or 14 where local law allows) or, if higher, the local
legal minimum age for employment or the age for completing compulsory education.
Manufacturers employing young persons who do not fall within the definition of
“children” will also comply with any laws and regulations applicable to such
persons.

 

Involuntary Labor

Manufacturers will not use any forced or involuntary labor, whether prison,
bonded, indentured or otherwise.

 

Coercion and Harassment

Manufacturers will treat each employee with dignity and respect, and will not
use corporal punishment, threats of violence or other forms of physical, sexual,
psychological or verbal harassment or abuse.

 

Nondiscrimination

Manufacturers will not discriminate in hiring and employment practices,
including salary, benefits, advancement, discipline, termination or retirement,
on the basis of race, religion, age, nationality, social or ethnic origin,
sexual orientation, gender, political opinion or disability.

 

Health and Safety

Manufacturers will provide employees with a safe and healthy workplace in
compliance with all applicable laws and regulations, ensuring at a minimum,
reasonable access to potable water and sanitary facilities, fire safety, and
adequate lighting and ventilation.

 

Protection of the Environment

Manufacturers will comply with all applicable environmental laws and
regulations.

 

Other Laws

Manufacturers will comply with all applicable laws and regulations, including
those pertaining to the manufacture, pricing, sale and distribution of
merchandise.

 

  All references to “applicable laws and regulations” in this Code of Conduct
include local and national codes, rules and regulations as well as applicable
treaties and voluntary industry standards.

 

[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

Agreement.LifeVantage

-23-